PER CURIAM.
This is an appeal from a judgment and sentence for uttering a forgery. The Public Defender has filed an Anders1 motion and brief requesting leave to withdraw as counsel for appellant and representing to this court that no reversible error appears. On June 17, 1980, the Fifth District Court of Appeal gave appellant thirty (30) days within which to file a brief in his own behalf. No such brief has been filed. The court has reviewed counsel’s brief and the record herein and no reversible error appears. Any question of the voluntariness of the plea should be presented in the lower court by a motion pursuant to Rule 3.850, Florida Rules of Criminal Procedure. The motion of the Public Defender to withdraw is hereby granted. The appeal is hereby dismissed.
ORFINGER, FRANK D. UPCHURCH, Jr. and COWART, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).